Name: 91/25/EEC: Commission Decision of 18 December 1990 altering the limits of the less-favoured areas in the United Kingdom within the meaning of Council Directive 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  regions of EU Member States;  Europe
 Date Published: 1991-01-22

 Avis juridique important|31991D002591/25/EEC: Commission Decision of 18 December 1990 altering the limits of the less-favoured areas in the United Kingdom within the meaning of Council Directive 75/268/EEC (Only the English text is authentic) Official Journal L 016 , 22/01/1991 P. 0025 - 0026COMMISSION DECISION of 18 December 1990 altering the limits of the less-favoured areas in the United Kingdom within the meaning of Council Directive 75/268/EEC (Only the English text is authentic) (91/25/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas Council Directive 84/169/EEC of 28 February 1984 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (United Kingdom) (3) describes the regions of the United Kingdom included in the Community list of less-favoured areas within the meaning of Article 3 (4) and (5) of Directive 75/268/EEC; Whereas the Government of the United Kingdom has requested, in accordance with Article 2 (1) of Directive 75/268/EEC, alterations to the limits of the less-favoured areas in the Annex to Directive 84/169/EEC; Whereas the inclusion of new municpalities in the lists of areas within the meaning of Article 3 (4) of Directive 75/268/EEC meets the criteria adopted by Directive 84/169/EEC for the delimitation of the respective areas; Whereas all the alterations requested by the Government of the United Kingdom under Article 2 (3) of Directive 75/268/EEC combined do not entail an increase in the utilized agricultural area of all the less-favoured areas together which exceeds 1,5 % of the total utilized agricultural area of the United Kingdom; whereas the limit set in the said Article is therefore respected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in the United Kingdom contained in the Annex to Directive 84/169/EEC is hereby amended in accordance with the Annex to this Decision. Article 2 The Decision is addressed to the United Kingdom. Done at Brussels, 18 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 82, 26. 3. 1984, p. 67. ANNEX Less-favoured areas within the meaning of Article 3 (4) of Directive No 75/268/EEC ENGLAND County Parishes wholly within less-favoured areas Parishes partly within less-favoured areas NORTH YORKSHIRE Aysgarth Burton cum-Walden Ingleton Thoralby DEVON Christow Doddiscombleigh East Anstey Chudleigh Dunchideock Filleigh Kenn Romansleigh South Molton Trusham HEREFORD AND WORCESTER Llancillo Walterstone WALES County Communities wholly within less-favoured areas Communities partly within less-favoured areas GWYNEDD Pwilheli Caernarvon y Felinheli GWYNEDD ISLAND SITES Cyich-y-garn Bodfordd Bodorgan Mechell Rhosyr DYFED ISLAND SITES Templeton SCOTLAND County Parishes wholly within less-favoured areas Parishes partly within less-favoured areas GRAMPIAN Spyhie Udny TAYSIDE Comrie Airlie FIFE Abdie (1) LOTHIAN Cranston (1) Grouped with T 2 as nearest group in geographical terms. NORTHERN IRELAND County Parishes wholly within less-favoured areas Parishes partly within less-favoured areas Co. FERMANAGH Corralongford Mullaghfad